EXHIBIT 10.19
[LETTERHEAD OF ABITIBIBOWATER INC.]
October 26, 2010
Mr. Pierre Rougeau
394 Lakeshore Road
Beaconsfield (Québec)
H9W 4H9
Re: Terms of Employment Post Emergence
Dear Pierre,
This letter is intended to document for you important information concerning
changes in your compensation, benefits and other conditions of service upon the
company’s anticipated emergence from bankruptcy in the coming weeks. As you are
aware from the emergence plan, these changes become effective on the date of
emergence or as otherwise described in the details that follow. Please note that
this is a summary of conditions, the whole intended to be in accordance with and
pursuant to the filed restructuring plans.
As of emergence, you will continue to occupy your position of Executive Vice
President, Operations and Sales, in the new AbitibiBowater Inc.
The terms and conditions of your employment post emergence are detailed below.

     
Location:
  Montreal, Quebec, Canada
 
   
Effective Date:
  These terms and conditions are contingent on approval of the restructuring
plans and will be effective on the date of emergence.
 
   
Compensation:
  Your annual base salary will be US$382,500.

You will be eligible to participate in a short-term incentive plan effective for
quarters 3 and 4 of 2010, with target award payout of 50% of your base salary.
For the 2011 short-term incentive plan, you will be eligible for a target level
of 100% of base salary.
The independent directors of the current Board of Directors recommend to the
Human Resources Compensation/Nominating and Governance Committee of the new
Board of Directors (the “Committee”) to award you a restructuring recognition
award in the amount of US$382,500, to be paid as soon as practical following
emergence.
Additionally, we have put in place an equity award program, to be effective on
the date of emergence. The independent directors of the current Board of
Directors recommend to the Committee to award you an initial grant under this
program equivalent to 125% of your base salary as soon as practical following
emergence.
You will also continue to be eligible for a perquisite allowance of US$12,000
per year as well as a complete annual medical examination and parking.
Other benefits:
You will maintain participation in various benefit plans such as pension, group
insurance, and vacation.

 



--------------------------------------------------------------------------------



 



Upon emergence, you will continue your participation in your defined
contributions (DC) pension plan and you will participate in a new DC SERP to be
put in place by the Company, at the following levels of contribution:

              Employee   Company Contributions   Contributions   Contributions
Basic
  5% of eligible earnings*   10.5% of eligible earnings
 
       
Additional
  None   10% of eligible earnings

 

*   Up to the Compensation Limit (U.S.A.)

Provided you waive all your SERP claims in the creditor protection proceedings,
your SERP benefits accrued up to the date of emergence will be reinstated and
fully recognized in new SERPs to be put in place by the Company, provided that
all defined benefits (DB) available under such new SERPs will be frozen as of
the date of emergence. Lump sums will continue to be paid as per pre-filling
practice, provided that if you have accrued benefits pursuant to a Canadian DB
SERP, the Company intends to pay you such benefits as a lump sum once you
retire, unless these benefits have been secured in part or in total, in which
case they would be paid in the form of monthly payments.
***
You will receive shortly a separate letter providing you more details with
respect to the enrolment in the DC pension plan.
Severance
You will be covered by the Company’s severance policy for the Chief Executive
Officer and his direct reports. Pursuant to this policy, you will be entitled to
six weeks of eligible pay per year of continuous service, with a minimum of
52 weeks and up to a maximum of 104 weeks. For a period of 12 months following a
“change in control”, the severance pay is available in the event of involuntary
termination for a “good reason”. The emergence of the Company from creditor
protection and all related transactions will not constitute a change in control
for the purpose of this policy.
Prior Agreements
Pursuant to the restructuring plans, all your prior management agreements with
the Company (e.g. employment, severance pay and change in control agreements)
are being rejected as of the date of emergence.
***
Enclosed for your reference are the corresponding Fact Sheets for the various
compensation and benefits programs listed above. The complete 2010 Equity Plan
is also available upon request, while the complete plan text of other programs
will be available at a later date.

 



--------------------------------------------------------------------------------



 



We are excited about the outlook of the newly emerged company and look forward
to your continued leadership.

     
/s/ Richard B. Evans
  /s/ David J. Paterson
Richard B. Evans
  David J. Paterson
Chairman
  President and Chief Executive Officer

I have read the present letter and hereby accepted these terms and conditions.

         
/s/ Pierre Rougeau
 
Pierre Rougeau
  Nov. 4, 2010
 
Date    

Enclosures

 